
	
		I
		112th CONGRESS
		1st Session
		H. R. 310
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2011
			Mrs. Myrick
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To deny certain Federal funds to any institution of
		  higher education that admits as students aliens who are unlawfully present in
		  the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Education for Americans Today
			 Act of 2011 or the SEAT Act of 2011.
		2.No funds for
			 institutions admitting unlawful aliens
			(a)In
			 generalExcept as provided in
			 this section, and notwithstanding any other provision of law, none of the funds
			 made available under the Higher Education Act of 1965 or any other Act may be
			 provided by contract or by grant to any institution of higher education that
			 has a policy or practice of admitting as students of the institution
			 individuals who are aliens who are not lawfully present in the United
			 States.
			(b)Inapplicability
			 to Federal student financial assistance
				(1)In
			 generalSubsection (a) shall not be construed to
			 prohibit, limit, or otherwise affect the payment of Federal student financial
			 assistance to any student at an institution described in such
			 subsection.
				(2)DefinitionThe term Federal student financial
			 assistance means any grant, loan, work-study, or other form of financial
			 assistance provided to an institution of higher education, or to an individual,
			 under the Higher Education Act of 1965 to cover part or all of the cost of
			 attendance for a student at an institution of higher education.
				(c)ExceptionsSubsection
			 (a) shall not apply to an institution of higher education if
			 the Secretary of Education determines that the institution has ceased the
			 policy or practice described in such subsection and, for a period of at least
			 one year, has not admitted as a student of the institution any individual who
			 is an alien who is not lawfully present in the United States.
			(d)Notice of denial
			 of fundsWhenever the Secretary of Education makes a
			 determination that an institution of higher education is prohibited from
			 receiving funds under
			 this section, the Secretary shall transmit a
			 notice of the determination to Congress, and shall publish in the Federal
			 Register a notice of the determination and the effect of the determination on
			 the eligibility of the institution of higher education for contracts and
			 grants.
			
